Citation Nr: 1044917	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-06 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, claimed as lumbosacral strain.  

2.  Entitlement to service connection for degenerative arthritis 
of the thoracic spine.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to 
September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from April 2004 and April 2007 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).

In a December 2007 Board decision, the Board determined that new 
and material evidence had been received to reopen the claims of 
service connection for degenerative joint disease of the lumbar 
spine, claimed as lumbosacral strain, and bilateral hearing loss.  
The Board reopened those claims, and they were denied on the 
merits, along with the claims of service connection for tinnitus 
and degenerative joint disease of the thoracic spine.  The appeal 
of an initial rating in excess of 30 percent for post-traumatic 
stress disorder (PTSD) was remanded by the Board.

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a September 
2008 Order, the Court vacated that part of the November 2006 
Board decision that denied entitlement to service connection for 
degenerative joint disease of the lumbar spine, claimed as 
lumbosacral strain, bilateral hearing loss, tinnitus, and 
degenerative joint disease of the thoracic spine.  The remanded 
issue of an initial rating in excess of 30 percent for PTSD was 
not considered an issue before the Court.  The Court then 
remanded the case consistent with a September 2008 Joint Motion 
for Remand.

In February 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) to obtain additional information 
and medical examinations in compliance with the aforementioned 
September 2008 Order from the Court and a Joint Motion for 
Remand.  Although not addressed by the Court in the September 
2008 Order, the Board Remand for issuance of a statement of the 
case for the claim of an initial rating in excess of 30 percent 
for PTSD remains in effect.  

FINDINGS OF FACT

1.  The overall competent medical and other evidence of record 
establishes the Veteran's degenerative joint disease of the 
lumbar spine, and his degenerative arthritis of the thoracic 
spine, are at least as likely as not attributable to his military 
service.  

2.  Bilateral hearing loss is not objectively shown during 
service or to a compensable degree within one year after service, 
is first objectively shown many years after service, and there is 
no competent lay or medical evidence linking bilateral hearing 
loss to service.

3.  The overall competent medical and other evidence of record 
establishes the Veteran's tinnitus is at least as likely as not 
attributable to his military service.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine, claimed as 
lumbosacral strain, was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Degenerative arthritis of the thoracic spine was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Bilateral hearing loss was not incurred in service, nor may 
service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2010).

4.  Tinnitus was incurred in or as a result of active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record: (1) that is necessary 
to substantiate the claims; (2) that VA will obtain and assist 
him in obtaining; and (3) that he is expected to provide.  See 38 
C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

For claims, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that a Veteran submit any evidence in his 
possession that might substantiate his claims.  See 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  VCAA notice requirements apply to all 
elements of a claim, including the downstream determination of 
disability rating and effective date elements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, a letter satisfying the necessary notice 
requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran 
in September 2005.  A supplemental statement of the case (SSOC) 
issued in July 2007 provided additional notice regarding 
assignment of ratings and effective dates in compliance with 
Dingess, discussing the downstream disability rating and 
effective date elements of the claims.  Of equal or even greater 
significance, after providing that additional Dingess notice, the 
Appeals Management Center (AMC) again readjudicated the claims in 
an April 2010 SSOC.  Id.  Any arguable timing defect in the 
provision of that additional notice has been rectified.  The VA 
has no outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Veteran has been given a full opportunity to submit evidence, 
and his claims have been adjudicated.  The Veteran has not 
claimed any prejudice as a result of the timing of the letters, 
and the Board finds no reason to believe than any prejudice 
occurred.  The Board concludes, therefore, that the appeal may be 
adjudicated without a remand for further notification on the 
matters before the Board.

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The Veteran's 
service medical records and post service treatment records have 
been obtained.  The Veteran has been afforded VA medical 
examinations for evaluation of his claimed disabilities, most 
recently in July 2009.  The Board does not have notice of any 
additional relevant evidence which is available but has not been 
obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.



 Service Connection Claims

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran had active and continuous military service for 90 
days or more during a period of war, and degenerative joint 
disease or arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in, or aggravated 
by, service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

I.  Service Connection for Degenerative Joint Disease of 
the Lumbar Spine

The Veteran's service treatment records (STR's) show that in 
March 1970, he was treated for injuries sustained in a motor 
vehicle accident when he was struck from behind, while in his 
vehicle.  The Veteran reported cervical and thoracic spine and 
upper back pain.  Physical examinations revealed tenderness at 
right T1-T2.  A thoracic spine X-ray was negative.  Cervical 
strain was diagnosed.

The entirety of the STR's are absent for complaints, findings, or 
diagnoses referable to the lumbar spine, including lumbosacral 
strain or degenerative joint disease.  The Veteran's separation 
physical examination records were negative for any complaints or 
diagnoses referable to the thoracic spine.

Private and VA clinical records from March 1975 show the Veteran 
received treatment for low back pain symptoms, initially 
diagnosed as lumbar muscle spasms.  In May 1975, private medical 
records show he received treatment for pain in the thoracic area 
in the level of the lower scapula after lifting a dresser at 
work.  The diagnostic impression was M-L strain secondary to 
lifting.  In a July 1975 private clinical entry it was reported 
that the Veteran had injured his back again.

At a VA medical examination in September 1975, the Veteran 
reported a back injury that occurred in Vietnam in 1969 while 
unloading ammunition from a truck.  He pointed to the upper 
lumbar and lower dorsal area.  An X-ray of the thoracic spine was 
normal.  The diagnoses assigned were lordosis of the dorsolumbar 
spine with fibromyositis of paravertebral muscles with residuals, 
lumbosacral strain with residuals, and, possible congenital pars 
defect L-5 on radiologic examination.  Private clinical records 
in the late 1990's report the Veteran received treatment for mid-
back pain.  

In a June 2002 statement from a private chiropractor, it was 
reported that the Veteran had abnormalities and myalgias of the 
cervical and thoracic spine secondary to old whiplash injuries of 
the spinal column.  In a July 2002 statement from a private 
chiropractor, it was reported that X-rays revealed a mild break 
or interruption of the line demonstrating integrity of the spinal 
ligaments of the Veteran's cervical and lumbar spine, likely 
caused by his auto accident in 1970.  It was stated that the 
trauma would cause increased osteoarthritis in the low back and 
increased osteoarthritis and pain in the thoracic (spine).  In 
February 2004 VA records, including radiologic examinations, 
revealed lumbar pain with radiculopathy, mild degenerative joint 
disease of the lumbar spine, and degenerative joint disease of 
the thoracic spine.

In January 2005, a VA medical examination of the thoracic spine 
was performed.  The examiner reported that the claims folder was 
reviewed.  The Veteran reported his medical history of 1970 motor 
vehicle accident, sustaining a neck injury, with increased 
thoracic and lumbar pain one week later.  He had had worsening 
(thoracic and lumbar) pain since that time.  The diagnoses 
included thoracic spine, mild degenerative changes, per X-ray 
February 2004.  The examiner opined that it was not likely that 
the Veteran's thoracic spine degenerative changes are caused by 
or as a result of an automobile accident in March of 1970.  It 
was stated that although the Veteran could have mechanical back 
pain resulting from an automobile accident, it was not likely 
that his mild degenerative changes resulted from an accident more 
than 30 years ago, these were likely age-related changes.

In a VA medical examination report of the spine in February 2005, 
the Veteran indicated that he was involved in a motor vehicle 
accident in 1970, initially injuring his neck with lumbar pain 
occurring one week later.  The examiner opined that it was not 
likely that the Veteran's lumbar spine degenerative changes were 
caused by or the result of an automobile accident in 1970.  It 
was stated that although the Veteran could have mechanical back 
pain resulting from an automobile accident, it was not likely 
that his mild degenerative changes resulted from an accident more 
than 30 years ago, and that the current changes in the Veteran's 
lumbar spine were likely age-related changes.

In an April 2005 statement, a private chiropractor indicated that 
lumbar spine radiologic examination demonstrated a loss of 
lordosis with disc space narrowing and lumbar degenerative 
disease with spur formation from loss of mechanics due to the 
auto crash.

In a February 2006 VA medical opinion, a VA physician stated that 
he had reviewed the claims folder and considered the findings 
from a private clinician who attributed the Veteran's spine 
disorders to a 1970 automobile accident.  The VA physician stated 
that the private clinician's findings did not include any 
rationale, and that after a review of the claims file he was not 
prepared change a previous opinion from a VA clinician on the 
matter.  The examiner stated that it was common to see 
degenerative changes with facet hypertrophy in the lumbar spine 
both in people who had been in automobile accidents as well as 
those who had not.  He also opined that it was common to see 
degenerative changes in the thoracic spine with osteophytosis in 
patients who had been involved in motor vehicle accidents, and 
also patients who have not been in motor vehicle accidents.  The 
VA physician stated that there was not sufficient medical 
evidence to change the opinion of a VA clinician stating that the 
Veteran's lumbar spine conditions were unlikely related to 
military service. 

A VA medical examination was performed in July 2009.  The 
examiner reported that the claims folder had been reviewed.  The 
Veteran's complaints of back pain initially sustained in Vietnam 
while picking up ammunition were reported.  The diagnosis was 
osteoarthritis of the thoracic and lumbar spine.  The examiner 
was questioned whether the Veteran's current disorder of the 
thoracic and lumbar spine were caused by or related to his 
military service.  The examiner stated that it was as least 
likely as not caused by or a result of lower and middle back 
pain.  

The rationale offered by the examiner was that the history given 
by the Veteran regarding injuries to the lower back and middle 
back was exactly consistent with his request for service 
connection for the spine condition in the early 1970's.  Severe 
injury to the spine could have occurred while in combat; it is 
likely the documentation of this type of injury would not be in 
the current medical record given the nature of the combat 
situation.  The examiner stated that additionally the Veteran 
reported that he was seen on many occasions for his trouble with 
the lower back after separation from service. 

The examiner also stated that history provided by the Veteran 
that he was told that he would need to remain in the service for 
an unknown amount of time in order to pursue service connection 
for his lower and middle back condition is consistent with the 
history obtained from other Veterans during this period of time 
in the late 1960's and 1970's.  The examiner stated that combat 
injuries to the back would likely not be documented in the 
medical record, given the fact that injury to the spine from 
heavy lifting occurred, according to the Veteran's statements, 
while in a life and death situation, combat in Vietnam.  The 
examiner concluded that injuries such as that described by the 
Veteran could eventually give rise to osteoarthritis."  
Analysis 

It is contended by the Veteran that his degenerative joint 
disease of the lumbar spine, as well as his arthritis of the 
thoracic spine, are the result of an automobile accident that he 
was involved in during military service. 

There is no disputing that the Veteran has degenerative joint 
disease or arthritis of the lumbar and thoracic spine.  Current 
medical evidence of disability(ies) are the first and indeed 
perhaps most fundamental requirement for establishing his claims.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the 
absence of proof he has these alleged conditions, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).  In any event, as recently as in a July 
2009 VA medical examination, osteoarthritis or degenerative 
arthritis of the thoracic and lumbar spine were diagnosed.  

Consequently, the determinative issue is whether the degenerative 
arthritis of the lumbar and thoracic spine disorders are somehow 
attributable to the Veteran's military service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  See 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Regarding in-service incurrence, the Veteran's STR's show 
treatment in March 1970 for cervical and thoracic spine pain the 
result of automobile accident.  At the time, though, the STR 
diagnosis was limited to cervical strain rather than any thoracic 
or lumbar pathology, and there were no subsequent pertinent STR 
findings.  As a result, there is an absence of service diagnoses 
or other findings specifically referable to lumbar or thoracic 
pathology. 

Be that as it may, the question of whether the Veteran's current 
diagnoses had its onset in or is otherwise related to active 
service, involves competent medical evidence as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). The 
Board points out that VA is not free to ignore a medical opinion 
(see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a 
medical opinion based on its own medical judgment (see Obert v. 
Brown, Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).  In any event the record includes post service 
medical evidence that supports the position of an etiological 
relationship between the Veteran's current thoracic and lumbar 
disability and service.  The record includes medical opinions 
from a private chiropractor in 2002 and thereafter, that 
specifically link both the Veteran's thoracic and lumbar 
pathology to the service motor vehicle accident.  

The Board finds it significant in terms of weighing the overall 
evidence that a VA physician who reviewed the claims folder has 
opined that the Veteran's thoracic and lumbar spine 
osteoarthritis were caused by or related to his military service.  
The VA examiner supported the somewhat equivocal medical opinion, 
with rationale essentially based on the Veteran's reported 
history, determining that his service injury from lifting, could 
give rise to osteoarthritis.  The Court has held that VA cannot 
reject a medical opinion simply because it is based on a history 
supplied by a Veteran; the critical question is whether that 
history was accurate. Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006).  

The Board has not overlooked the Veteran's lay assertions 
statements to the RO, the claimant's statements to VA examiners, 
or the personal hearing testimony.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); see, too, Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence).  
The Veteran's account of his service injury is consistent with 
STR's, and he has reported a continuity of symptomatology.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board is quite aware that the record includes medical 
evidence of an intercurrent back injury while the Veteran was at 
work in at 1975.  There is also other negative medical evidence 
in the form of successive VA medical opinions in January and 
February 2005, and then in February 2006, that essentially 
indicated that due to the lapse of time over 30 years, that it 
was unlikely the Veteran's thoracic and lumbar spine pathology 
were related to service.  It is imperative note though that the 
same examiner in 2006 also offered the 2009 positive medical 
opinion essentially relating the Veteran's lumbar and thoracic 
spine disabilities to service.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

In deciding whether the Veteran has current lumbar and thoracic 
spine arthritis or degenerative changes disabilities are due to 
military service, it is the responsibility of the Board to weigh 
the evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-
11 (1999).  

Given the facts as shown here in the record and noted above, the 
evidence at this time appears at least in relative equipoise.  As 
a result, with resolution of all reasonable doubt in the 
Veteran's favor, the Board concludes that service connection for 
degenerative joint disease of the lumbar spine, claimed as 
lumbosacral strain, and service connection for degenerative 
arthritis of the thoracic spine is warranted.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Gilbert, supra.

II.  Service Connection for Bilateral Hearing Loss

Where a Veteran had active and continuous military service for 90 
days or more during a period of war, and sensorineural hearing 
loss (as organic diseases of the nervous system) becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in, or aggravated by, service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

For the purposes VA benefits, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran's STR's show that in his July 1968 service induction 
report of medical history, he reported occasional sinusitis and 
colds with otitis.  The induction physical examination report 
revealed normal hearing.  The Veteran's service separation 
medical history and physical examination s are negative for any 
complaints, findings or diagnoses referable to bilateral hearing 
loss.

Service records show the Veteran's service occupational specialty 
was as an ammunition handler.  Records confirm that his service 
unit was exposed to mortar and rocket attacks.  In a VA 
Application for Compensation or Pension, VA Form 21-526, received 
in February 1983, the Veteran reported a condition of the right 
ear drum occurring in 1969, while in the Republic of Vietnam.  
There is no evidence that the Veteran reported this disorder 
prior to 1983.

At a VA medical examination in September 1988, the Veteran 
reported suffering from artillery and cannon fire in Vietnam.  He 
reported hearing loss aggravated by weapon fire.  An audiological 
examination revealed very mild sensorineural hearing loss in the 
right ear and mild hearing loss in the left ear.

The report of VA audiological examination in January 2005 noted 
that the Veteran's service medical records were reviewed.  The 
Veteran reported exposure to weapons fire while in the military.  
He complained of hearing loss attributed to noise exposure in 
service.  Audiometric testing revealed that pure tone thresholds, 
in decibels, tested at 500, 1000, 2000, 3000, and 4000 Hz, were: 
25, 20, 25, 30, and 40 dB in the right ear, and 30, 30, 40, 60, 
and 50 dB in the left ear.

The audiologist reported that that the Veteran had mild 
sensorineural hearing loss in the right ear, and moderately 
severe hearing loss in the left ear.  It was opined that based on 
the Veteran's subjective report, service medical records, and the 
audiological evaluation, that the current hearing loss was not 
caused by or exacerbated by noise exposure experienced while 
serving in the military.  

A private audiological examination in March 2007 disclosed a 
diagnosis of bilateral hearing loss.

In July 2009, in compliance with the September 2008 Order from 
the Court and Joint Motion for Partial Remand, a VA audiological 
examination was performed.  A chief complaint reported by the 
Veteran was impaired hearing.  The Veteran reported that, while 
in Vietnam, he experienced a perforation of the right eardrum, 
which resulted in recurring ear infections.  He had not had 
recent ear infections.  Audiometric testing revealed that pure 
tone thresholds, in decibels, tested at 500, 1000, 2000, 3000, 
and 4000 Hz, were: 25, 25, 30, 55, and 60 decibels (dB) in the 
left ear, and 25, 25, 30, 40, and 50 dB in the left ear.  Speech 
recognition scores were 100 percent in the right ear and 88 
percent in the left ear.  The diagnosis was bilateral hearing 
loss constituting a hearing disability under the VA definition.  

In response to the question as to whether it was as least as 
likely as not that the diagnosed hearing loss was first 
manifested during service or is the result of service, the 
examiner stated "no".  The examiner opined that the Veteran's 
hearing loss did not result from military service.  The examiner 
explained that the service treatment records contained 
audiometric evidence that his hearing thresholds for 500 through 
4000 Hertz were clinically normal at the time of his release from 
active service in 1970.  It was stated that scientific studies do 
not support any assumptions that hearing loss can result at a 
later date from acoustic trauma; and at this examination, there 
was no audiological evidence of conductive hearing loss resulting 
from ear disease or trauma.  

The examiner commented on the Veteran's service occupational 
specialty as an ammunitions handler and confirmed exposure to 
mortar and rocket attacks and considering his current hearing 
loss.  The examiner stated that the Veteran's STR's did not 
support any assertion that hearing loss resulted in association 
with service, and that there was no scientific basis to 
assumptions that hearing loss results in later years, after 
cessation of exposure to high-intensity noise.  
Analysis

The Veteran's current audiological examination records reveal 
bilateral hearing loss meeting the criteria of 38 C.F.R. § 3.385, 
specifically, there were auditory thresholds in the frequencies 
of 500, 1000, 2000, 3000, or 4000 Hertz for both ears were at 
least 40 decibels or greater.  The first requirement of a claim 
for service connection, diagnosis of a current disability, is 
met.  Pond, supra.

The Veteran's service occupational specialty was an ammunition 
handler, duties consistent with the Veteran's reports of noise 
exposure in service.  His combat status is verified.  Acoustic 
trauma exposure is consistent with the circumstances, conditions 
or hardships of combat, necessitating consideration of 38 
U.S.C.A. § 1154 (b).  Lay testimony of an in-service incident 
which satisfies the second necessary criteria for service 
connection is of record.

The Board notes that the provisions of 38 U.S.C.A. § 1154 do not 
obviate the requirement that a Veteran establish a causal 
relationship between his current condition and service, either 
through the medical or lay evidence.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996).  

In January 2005, a VA audiologist, after review of the claims 
file, opined that the Veteran's current bilateral hearing loss 
was not caused by noise exposure in service.  In July 2009 
another VA audiology examination was performed.  At that time, an 
audiologist was specifically requested to provide rationale and 
explain the extent the Veteran's occupational specialty as an 
ammunitions handler had on his current hearing condition, as well 
as his confirmed service exposure to mortar and rocket attacks.  

The examiner concluded, and provided detailed rationale for the 
conclusion, that it was not as least as likely as not that the 
Veteran's current hearing loss was related to service to include 
exposure to acoustic trauma, even considering his occupational 
specialty as an ammunitions handler.  The conclusions by the 
audiologist were based on the lack of service medical evidence of 
hearing loss, and that scientific studies do not support the 
assumption that hearing loss can result at a later date, here as 
mentioned some 18 years later.  Thus, the medical evidence is 
entirely unfavorable to a finding that there is a link between 
the Veteran's current bilateral hearing loss and his period of 
service.  

The Board has considered whether the lay evidence is competent to 
establish a link between in-service noise exposure and a current 
hearing loss.  The Veteran is certainly competent to describe 
symptoms of subjective hearing loss.  See, e.g., Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (a Veteran is competent 
to testify to an in-service acoustic trauma, in-service symptoms 
of tinnitus, and post-service symptoms of tinnitus).  

While the Veteran is competent to describe a subjective 
impression that his hearing acuity decreased.  However, the 
extent of a perceived decrease in hearing is not readily 
observable to a lay person, nor would a lay person be able to 
readily observe whether hearing acuity later returned to after a 
perceived decrease in hearing acuity, since the actual decibel 
level at which a Veteran is able to hear a tone at a certain 
Hertz level is not readily observable.  

The Board finds that the Veteran's lay statements, while 
competent to establish that the Veteran experienced a perceived 
decrease in hearing acuity at some time in service, are not 
competent to establish that the perceived decrease in hearing 
acuity became chronic and continuous, since the Veteran has not 
offered lay statements which quantify the subjective impression 
of hearing loss or explain how the Veteran reached the conclusion 
that the decreased hearing continued, given that the extent of 
decrease in hearing cannot be readily observed.  

In particular, in this case, the earliest objective audiologic 
testing disclosed that the Veteran's hearing loss was mild.  As a 
matter of fact, the Veteran has not provided details about his 
lay observations which describe how he determined that he 
continued to experience hearing loss or how he observed that the 
hearing loss was continuous.  The Veteran's lay descriptions 
provide competent evidence only of perceived hearing loss in 
service, but are not of sufficient detail to serve as competent 
evidence that current hearing loss has been chronic and 
continuous since service.  The Veteran's lay assertions in this 
care are too general to provide competent evidence to assign a 
date of onset of the current, permanent bilateral hearing loss, 
as defined by the pertinent VA regulation, or to determine the 
cause (etiology) of subjective symptoms of hearing loss.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the 
Veteran is competent to report observations of decreased hearing 
loss, the Board finds, based on considered of the lay statements 
offered in this case, that the vague lay observations provided by 
the Veteran in this case demonstrate that the Veteran's reports 
are not competent evidence of continuity between the Veteran's 
noise exposure in service and a current hearing loss.  

The probative value of the Veteran's lay statements that he 
noticed hearing loss in service and continuously thereafter are 
greatly diminished by this inconsistency between the Veteran's 
current statements and the clinical records during the pertinent 
time period.  At the time of his 1975 application for benefits 
for other disorders, the Veteran did not report any hearing loss 
or pertinent complaints.  He did not report hearing loss during 
his 1975 VA medical examination or in statements submitted after 
that examination.  The probative value of the Veteran's lay 
statements as to the onset of hearing loss are greatly diminished 
by this inconsistency between the Veteran's current statements 
and the clinical records during the pertinent time period.  

There are no notations of complaints of hearing loss or 
difficulty in private clinical records dated from 1975 to 1983.  
The Veteran's hearing loss is first objectively shown some 18 
years after his separation from military service.  The Board 
finds that, to the extent that the Veteran has provided lay 
assertions to indicate that he had a permanent hearing loss which 
was chronic and continuous beginning at the time of in-service 
noise exposure, the lay assertions are not credible.  

The credibility of the Veteran's assertion that he had continuous 
hearing loss after service is further undermined by the lack of 
assertion of occupational or social impact and the lack of 
objective evidence of occupational or social impact.  The Board 
finds that, to the extent that the Veteran's lay assertions 
indicate that he had a permanent hearing loss which was chronic 
and continuous beginning at the time of in-service noise 
exposure, the lay assertions are not credible.  

As mentioned, the specific medical evidence addresses the 
Veteran's service occupational specialty as an ammunitions 
handler as well as his presumed exposure to acoustic noise during 
combat.  After considering the Veteran's presumed exposure to 
noise, a medical provider competent to make determinations of 
etiology opined that the Veteran's current hearing loss did not 
result from military service.  This opinion is competent evidence 
which is entirely unfavorable to the claim.  If the Veteran's lay 
evidence were found to competent and credible to establish onset 
and chronicity of permanent hearing loss, the Veteran's lay 
evidence would then be weighed against the competent medical 
evidence.  Because the competent medical evidence is based on 
objective findings, it is more persuasive than the Veteran's lay 
statements, even assuming both the competency and credibility of 
the evidence provided in this case.  The Board finds that the 
medical evidence, which is entirely unfavorable, preponderates 
against the claim.  

Bilateral hearing loss is not shown during service to a 
compensable degree within one year after service.  Competent lay 
or medical evidence of an etiological relationship or medical 
nexus between bilateral hearing loss and service is not shown.  
In the absence of competent or credible lay evidence that the 
Veteran's perceived decrease in hearing persisted continuously 
after service, and in the absence of medical evidence linking a 
current hearing loss disorder to service, the criteria for 
service connection are not met.  The preponderance of the 
evidence is against the Veteran's claim.  Gilbert, supra.  
Service connection for bilateral hearing loss is not warranted.

III.  Service Connection for Tinnitus

The Veteran's STR's are absent for any complaints, findings or 
diagnoses referable to tinnitus.  His service occupational 
specialty was as an ammunition handler, and he was involved in 
combat while in Vietnam. 

At a September 1988 VA audiological examination, the Veteran 
complained of bilateral tinnitus.  In a January 2005 VA 
audiological examination, the Veteran complained of tinnitus 
since Vietnam.  He attributed his tinnitus to noise exposure 
sustained in service.  It was reported that the Veteran's claims 
folder was reviewed by the examiner.  The examiner opined that 
based on the Veteran's subjective report, his medical records, 
and the audiological evaluation, his tinnitus was not caused by 
noise exposure experienced while in the military.

In July 2009 a VA audiological examination was performed.  The 
examiner reported that the claims folder was reviewed.  The 
Veteran complained of tinnitus.  His service exposure to rocket 
and weapons fire without hearing protection was reported.  The 
Veteran reported that his tinnitus began in 1969 following 
acoustic trauma in service and right eardrum perforation.  He 
reported constant ringing and cricket sounds in both ears.  The 
examiner reported that a diagnosis of tinnitus was appropriate.  
It was stated that the Veteran reported tinnitus with onset in 
1969 while he was a participant in combat in Vietnam. 

The examiner indicated that the presence or absence of tinnitus 
can neither be verified nor ruled out by any objective, 
physiological tests.  The examiner stated that yes; it was at 
least as likely as not that the Veteran's reported tinnitus 
resulted from military service.  The Veteran had reported history 
of tinnitus placed the time of onset of tinnitus in association 
with a specific incident of acoustic trauma during his 
performance of military duties.  It was noted that tinnitus can 
and often does exist independent of hearing loss.  

Analysis

The Veteran asserts that he has tinnitus that is related to his 
period of military service.  There is confirmed medical evidence 
that the Veteran has tinnitus.  Therefore, he meets the first 
necessary criterion for service connection, medical evidence of 
current disability.  Pond, supra.

The Veteran was an ammunition handler in service and has combat 
status consistent with the circumstances, conditions or hardships 
of combat, necessitating consideration of 38 U.S.C.A. § 1154 (b).  
He meets another necessary criterion for service connection, the 
requirement that there be in-service incurrence of tinnitus.

There is no medical evidence of tinnitus during service or within 
one year of after his separation from service, and tinnitus was 
first reported approximately 18 years after the Veteran's 
separation from service.  The lack of any interim evidence of 
tinnitus complaints or findings contradicts the Veteran's current 
statements that he has had tinnitus since his service.  In 
addition, in terms of a medical nexus linking the Veteran's 
current tinnitus to service, in January 2005 a VA audiologist 
opined that the Veteran's tinnitus was not caused by noise 
exposure experienced while in the military. 

However, in sharp contrast, in July 2009 another VA audiologist, 
after review of the record, opined that it was at least as likely 
as not that the Veteran's reported tinnitus resulted from 
military service.  The examiner provided rationale for the 
favorable opinion, indicating that the reported history of 
tinnitus placed the time of onset of tinnitus in association with 
a specific incident of acoustic trauma during his performance of 
military duties.  So, here, there is medical evidence of an 
etiological relationship or medical nexus between the Veteran's 
current tinnitus and his period of military service.  

While there is an absence of any tinnitus evidence until many 
years after service, it is also important to note that the 
Veteran's assertions regarding his tinnitus are considered 
competent evidence of continuity of symptomatology.  See Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002).  In addition, it 
has been clinically noted that tinnitus can and does exist 
independent of hearing loss.

Here, there is negative medical evidence as well as factual 
evidence against the claim.  However, in light of the Veteran's 
account of tinnitus since service, being exposed to acoustic 
trauma during service, the current diagnosis of tinnitus and 
recent medical nexus, resolving doubt in the Veteran's favor, the 
Board finds that the tinnitus had its onset as a result of the 
Veteran's period of active service.  

Accordingly, the Board resolves doubt in the Veteran's favor and 
finds that the evidence supports service connection for tinnitus.  
38 U.S.C.A. § 5107(b) (West 2002).  Service connection for 
tinnitus is warranted.


ORDER

Service connection for degenerative joint disease of the lumbar 
spine, claimed as lumbosacral strain, is granted.  

Service connection for degenerative arthritis of the thoracic 
spine is granted.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


